DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5,11,12,18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Talla et al (WO2017/176772).

Claims 1 and 18. 
Talla et al disclose a backscatter device and a method, comprising: 
a modulator (208) configured to receive data (206) and provide modulated data comprising one or more symbols (OFDM, see paragraph [057]; 
a transform (308, paragraph [099]) configured to convert the modulated data to a sequence of digital values; and
 at least one switch (transistor switches, paragraph [0100]) configured to couple selected impedances to an antenna in accordance with the sequence of digital values to backscatter an incident signal and transmit the data.

Claim 2. 
Talla et al disclose the at least one switch comprises one digitally- controlled radio frequency (RF) switch. Paragraph [0100] describes a plurality of switches to control impedance to the antenna and paragraph [0106] describes an RF front.  Thus, the digitally controlled transistor switches are considered as RF switches. 


Claims 3, 4 and 19. 
 Talla et al disclose an OFDM. Thus, the output from the P/S converter (308) are  multi-tone symbol sequences.

Claims 5 and 20.
Talla et al disclose the transform comprises an inverse Fourier transform (306 in Fig.3).

Clam 11
Talla et al disclose that the incident signal comprises a continuous wave signal.  Paragraph [043].

Claim 12.. 
Talla et al disclose the incident signal comprises a modulated signal (the frequency, amplitude and phase of a continuous wave signal may be selected. paragraph [043]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Talla et al (WO2017/176772) in view of Shatill (WO2019/023283).
Talle al discloses all the claimed subject matter but for the IFFT transform being “pruned” or “sparse.” Shatill teaches that a sparse IFFT reduces computational complexity of IFFT.  Paragraph [0019].   Thus, it would have been obvious to one skilled in the art prior to the filing of the present application to adopt a sparse IFFT in the device of Talla et al for the purpose of reducing computational complexity, as taught by Shatill. 
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Talla et al (WO2017/176772) in view of Kellogg et al (WO2017/132400).
Talla et al disclose any electronic device capable of providing carrier signals. Paragraph [041] but fails to mention a Wi-Fi packet format or a Bluetooth packet format specifically.  Kellogg et al teaches a helper device transmitting a carrier signal including a Bluetooth packet or Wi-Fi packets.  See paragraph [020] and [027].  Thus, it would have been obvious to one skilled in the art prior to the filing of the present application to use data formatted in accordance with a Bluetooth packet or Wi-Fi packets format, as taught by Kellogg et al. 

Allowable Subject Matter
Claims 7-10,14-17,21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KIM whose telephone number is (571)272-3039. The examiner can normally be reached 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Kevin Kim
Examiner
Art Unit 2631



/KEVIN KIM/Primary Examiner, Art Unit 2632